Title: To Thomas Jefferson from James Monroe, 14 April 1823
From: Monroe, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            oak hill Loudn
                            April 14. 1823
                        
                    I receivd with great pleasure your favor of the 29 of march, with a copy of one which you had sent to our friend mr Short, and should not be surpris.d, if  the prediction containd in this letter, should be verified, by a rapid succession of events, proceeding from the mov’ment of the french government lately announced in the Speech of the King. when it is recollected that he, his whole family, & all those around him, were 20. years, in banishment & poverty, & restord, more by accident and the folly of a man then at the head of affairs, than the gallantry or wisdom of all Europe embodied against him, and when we also see that the position of this King is unsettled & precarious, gaining strength more by habit, and time taking off gallant spirits to the grave, than by any merit of his own, it is difficult to express the feeling, which the declaration in his speech, that any rights which the people enjoy are derivd from him. If the spirit of the revolution, & of liberty, is not extinct, in France & throughout Europe, the passage of the pyrinees by the French armies promises to be a signal for great events. That Alexander will profit, of the state of things, west and south of him, is probable; what Britain will do is uncertain. The nation presses in one direction, the King in another. If he can controul, he will watch the mov’ment, and endeavour to give to Spain a constitution like that of England, and to him every occurrence to British account, by neutral commerce, acquisition of territory &ce I  should be surprised however, if the nation which had been misruled by Pitt, & thrown into the grab of despotism, against human rights, should get the ascendancy & direct the court, in which case, it would be on the side of the Cortes, & of ty. Canning has more talents, & a better heart than his predecessor, but yet I fear that he has not those fixd principles, which distinguished Fox among modern English statesmen, and cannot therefore be thoroughly relied on, for a persevering effort against the crown, and in support of the right cause.Respecting Cuba the idea which you suggest had occurrd, of a mutual guarantee of it to Spain, by the U States & G.B., but a difficulty occurrd, shall it  be of a character, to prevent the people of the Island, from following the examples of Columbia, Buenos Ayres &a, and would Spain accept it, if it did not extend to that object, or would England unite in it?The situation of Mexico is peculiar in our hemisphere. when a nomination of ministers to the new govts was made  alone had sent a minister here. To have nominated to the other govts & not to Mexico, would have been so marked a proceeding, that it would have been felt by the holy alliance, as well as our neighbour. By the nomination of genl Jackson the compliment was paid, & by his declining to accept the appointment, as was anticipated, the object, in not sending one, there, is attaind as no other will be made for the present.I shall remain here a few days only, then return to washington, and shortly afterwards proceed to albemarle, where I hope to find you & in perfect health.with great respect & affectionate regards I am Dear Sir always yours
                        James Monroe
                    